Citation Nr: 1827931	
Decision Date: 05/09/18    Archive Date: 05/18/18

DOCKET NO.  15-04 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.   Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for a prostate disability.

3.  Entitlement to service connection for a urinary disorder.

4.  Entitlement to service connection for a gastrointestinal (GI) disability.

5.  Entitlement to service connection for a disability manifested by constipation.

6.  Entitlement to service connection for colonic polyps.


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1977 to February 1980 and from August 1981 to August 1984.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Jackson, Mississippi Department of Veterans Affairs (VA) Regional Office (RO).  In May 2016, a videoconference hearing was held before the undersigned; a transcript is in the record.

[Although the Agency of Original Jurisdiction (AOJ) implicitly reopened the claim of service connection for a cervical spine disability (by considering it on the merits), the Board must address on its own whether new and material evidence to reopen the claim has been received to establish its jurisdiction to review the merits of the claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  The issue is characterized accordingly.]

The issues of service connection for a cervical spine disability (on de novo review), a GI disability, a disability manifested by constipation and colonic polyps are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action is required.


FINDINGS OF FACT

1.  A final February 2008 rating decision denied service connection for a cervical spine disability, essentially on the basis that such disability was not manifested in, or shown to be related to, the Veteran's service.

2.  Evidence received since the February 2008 rating decision tends to show that the Veteran has a cervical spine disability that is related to his service; relates to an unestablished fact necessary to substantiate the claim of service connection for a cervical spine disability; and raises a reasonable possibility of substantiating such claim.

3.  A prostate disability was first manifested many years following, and is not shown to be etiologically related to, the Veteran's service.

4.  A urinary disorder, if present, was first manifested many years following, and is not shown to be etiologically related to, the Veteran's service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim of service connection for a cervical spine disability may be reopened.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).

2.  Service connection for a prostate disability is not warranted.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. § 3.303 (2017).

3.  Service connection for a urinary disorder is not warranted.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA's duty to notify was satisfied by a letter dated in December 2010.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Veteran's service treatment records (STRs) and VA medical records have been secured.  He was not afforded a VA examination to confirm the existence, and ascertain the etiology of a prostate or urinary disorder.  As there is no evidence that he has any such disability that may be etiologically related to his service, even the low threshold standard for determining when an examination to secure a medical opinion is necessary is not met (see McLendon v. Nicholson, 20 Vet. App. 79 (2006)), and an examination to secure a medical opinion in these matters is not necessary.  He has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims held that 38 C.F.R. 3.103(c)(2) requires that a RO official or VLJ who conducts a hearing fulfill two duties:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  During the August 2016 hearing, the undersigned identified the issues on appeal.  The Veteran's testimony was focused on the elements necessary to substantiate the claims and reflects that he is aware of the elements necessary to substantiate his claims.  His testimony in response to questions posed reflected his awareness of what must still be shown.  A deficiency in the conduct of the hearing is not alleged.  

Factual Background, Legal criteria and Analysis

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  Hence, the Board will summarize the pertinent evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran's STRs for both periods of service are silent for complaints or findings concerning the neck, prostate or a urinary disorder.  On August 1984 service separation examination, the spine, neck and genitourinary system were normal.  

VA outpatient treatment records show that in May 2007, it was noted that the Veteran had a history of a urinary tract infection.  

The Veteran was hospitalized in a VA facility in September 2007.  A C3-C7 cervical laminoplasty was performed.  

Service connection for a cervical spine disability was denied by the RO in February 2008 on the basis that it was not shown in service.  He was notified of the rating decision, and did not appeal it.  

A September 2010 problem list noted benign prostatic hypertrophy, without urinary obstruction (noted in October 2009) and symptoms involving the urinary system (noted in April 2007).

On August 2011 VA neck examination, the Veteran stated that while playing flag football in service (1977 or 1978) he was hit in the side of the neck while being tackled.  An altercation ensured and he was being choked and developed neck pain.  He reported that he was seen in sick call, given a neck brace, placed on rest and given medication.  He stated that he continued to have neck pain after service.  He also reported that he began to have problems with falling in 1995, and that he eventually had neck surgery in 2007.  The diagnoses were cervical spondylosis with myelopathy and cervical spine degenerative disc disease.  

In January 2012, a VA physician reviewed the record, noted that the Veteran's history of injury playing flag football in service was not supported by the record, and noted that magnetic resonance imaging in April 2007 found moderate to severe spinal cord compression from C3-C7.  He opined that based on this evidence, it was less likely as not that the Veteran's current neck complaints are related to service.  He stated that it was highly unlikely that an isolated neck injury would predispose the Veteran to the development of cervical spondylosis with myelopathy.  
	New and material 

When there is a final denial on a claim of service connection, such claim may not be reopened and allowed on the same factual basis.  38 U.S.C. § 7105.  However, if new and material evidence is received with respect to such claim, the claim shall be reopened, and considered de novo.  38 U.S.C. § 5108.

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 
 
The requirement that new and material evidence must raise a reasonable possibility of substantiating a claim is a low threshold requirement.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether evidence is new and material, credibility of new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

As noted above, a February 2008 rating decision denied service connection for a cervical spine disability on the basis that no such disability was shown in service.  For evidence received since that rating decision to be new and material (relate to the unestablished fact necessary to substantiate the claims), it would have to tend to show that the Veteran has a cervical spine disability that is related to his service.

The evidence of record at the time of the February 2008 rating decision included the Veteran's STRs and VA medical records.  They show that the Veteran had cervical spine surgery in 2007, but there was no evidence relating such disability to service.  

Evidence received since the February 2008 rating decision includes the report of an August 2011 VA examination, an opinion by a VA physician, and the Veteran's testimony at an August 2016 hearing before the undersigned.  During the examination and at the hearing, he described sustaining a neck injury in service.  His testimony is new and is deemed credible for purposes of reopening the claim.  This evidence directly addresses unestablished facts necessary to substantiate the claim of service connection for a cervical spine disability.  The additional evidence tends to substantiate a fact critical to the claim (that he had a neck injury in service), and along with his accounts of continuity of complaints since the injury raises a reasonable possibility of substantiating the claim.  Therefore, the additional evidence received  is new and material, and the claim of service connection for a cervical spine disability may be reopened.  De novo consideration of the claim is addressed in the remand below.

	Service connection 

The Veteran's STRs are silent for complaints or findings pertaining to the prostate or a urinary disorder.  A problem list noted that he had urinary symptoms in April 2007 and benign prostatic hypertrophy in October 2009.  During the August 2016 hearing, he acknowledged that he did not have prostate or urinary symptoms in service.  There is no probative evidence that the Veteran has a prostate or urinary disability that was manifested in service.  The question of whether any current prostate or urinary disorder may be related to service is a medical question, beyond the scope of common knowledge.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  It requires medical expertise.  The Veteran has not submitted any probative competent evidence supporting that these disabilities might be related to a disease or injury in service.  Accordingly, the preponderance of the evidence is against these claims, and the appeals in the matters must be denied.


ORDER

The appeal to reopen the claim of service connection for a cervical spine disability is granted.

Service connection for a prostate disability and for a urinary disorder is denied.

REMAND

The Board finds that further development of medical evidence is necessary for proper de novo consideration of the reopened claim of service connection for a cervical spine disability.  As is noted above, the Veteran states that he had ongoing neck problems following service.  There is no indication in the record that an attempt has been made to obtain records of treatment for such complaints.  

Regarding the claims of service connection for a GI disability, and disabilities manifested by constipation and colonic polyps, the Veteran's STRs show he was seen for abdominal complaints on several occasions in service.  In October 1983, he complained of abdominal pain and the assessments were constipation and possible viral gastroenteritis.  He was hospitalized that month for such abdominal complaints and the diagnosis was gastroenteritis with small bowel ileus, resolved.  On January 2012 VA intestinal examination, the examiner noted that the Veteran had no major GI tract problems since service, except for constipation.  He opined that the Veteran did not have a current GI condition.  In September 2012, he underwent small bowel obstruction surgery.  In May 2014 chronic constipation was noted.  An examination to determine the etiology of any gastrointestinal disability is necessary.  

Accordingly, the case is REMANDED for the following action:

 1.  The AOJ should ask the Veteran to identify the providers of all evaluations and treatment he has received for a cervical spine disability and a GI disorder, to include constipation and colonic polyps since his discharge from service, and to submit authorizations for VA to secure records of any such private evaluations or treatment.  The AOJ should secure for the record all outstanding records of the evaluations and treatment from the providers identified.

2.  The AOJ should then arrange for an orthopedic examination of the Veteran to ascertain the etiology of his cervical spine disability.  The Veteran's record should be reviewed by the examiner in conjunction with the examination.  All findings and related functional impairment should be described in detail.  The examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's cervical spine disability is related to an injury in service.  The rationale for the opinion must acknowledge/comment on the Veteran's report of an injury in service in a flag football game (accept as factual that he sustained an injury of unknown nature and scope).
 
The examiner must include rationale with all opinions.

3.  The AOJ should also arrange for a GI diseases examination of the Veteran to ascertain the nature and likely etiology of his current GI disability.  The Veteran's record should be reviewed by the examiner in conjunction with the examination.  All findings and related functional impairment should be described in detail.  The examiner should:

(a) Identify each GI disability (including a disability manifested by constipation and/or colonic polyps) by diagnosis.  

(b) Identify the likely etiology for each GI disability entity diagnosed, specifically indicating whether it is at least as likely as not (a 50 percent or greater probability) that the disability is related to the Veteran's service/to include the GI complaints noted therein.  

The examiner must include rationale with all opinions.

 4.  The AOJ should then review the record and readjudicate the remaining claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


